NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

ANTHONY RAY EVANS,                               No. 13-15974

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00284-AWI-
                                                 MJS
  v.

DENNIS L. BECK, Judge; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Anthony Ray Evans appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

violated his Eighth Amendment and due process rights. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to comply with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640

(9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Evans’s action

because Evans failed to comply with the court’s order to file a fourth amended

complaint. See id. at 642-43 (discussing factors relevant to dismissal for failure to

comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992) (explaining that, although dismissal is a harsh penalty, the district court’s

dismissal should not be disturbed unless there is a “definite and firm conviction

that the court below committed a clear error of judgment in the conclusion it

reached upon a weighing of the relevant factors” (citations and internal quotation

marks omitted)).

      Evans’s contentions concerning alleged misconduct by the magistrate judge

are not supported by the record.

      Evans’s request for a preliminary injunction, filed on January 24, 2014, is

denied.

      AFFIRMED.




                                           2                                    13-15974